                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

GODO KAISHA IP BRIDGE 1,                  )
                                          )
                      Plaintiff,          )
      v.                                  )             C.A. No. 15-634-JFB-SRF
                                          )
TCL COMMUNICATION                         )
TECHNOLOGY HOLDINGS                       )
LIMITED, A Chinese Corporation,           )
TCT MOBILE LIMITED, a Hong                )
Kong Corporation, TCT                     )
MOBILE (US), INC., A Delaware             )
Corporation, and TCT MOBILE, INC.,        )
A Delaware Corporation,                   )
                                          )
                      Defendants.         )

                              MEMORANDUM and ORDER

       This matter is before the Court on the parties’ Joint Motion to Seal and Redact

Portions of the Trial Transcripts (Days 2-7) (“Joint Motion”) (D.I. 562). The Court finds

the Joint Motion should be granted. Accordingly,

       IT IS HEREBY ORDERED:

       1.     The Joint Motion (D.I. 562) is GRANTED.

       2.     Any publicly available copies of the transcripts of Trial Days 2-7 (D.I. 552-

557), including, but not limited to, transcripts that will be available by remote electronic

access, shall be redacted consistent with the proposed Exhibits A-F to the Joint Motion;

and

       3.     The original unredacted transcripts (D.I. 552-557) shall remain sealed.

Dated this 3rd day of December 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
